--------------------------------------------------------------------------------


Exhibit 10.5
 
ANHEUSER-BUSCH COMPANIES, INC.
 
1998 INCENTIVE STOCK PLAN
 
(Restated to reflect a 2-for-1 stock split effective September 18, 2000, and
amendments effective April 25, 2001, April 23, 2003, April 27, 2005, and
September 27, 2006)
 
SECTION 1. PURPOSE.
 
The purpose of this Plan is to attract, retain, motivate and reward employees of
the Company and its Subsidiaries and Affiliates with certain stock-related
compensation arrangements.
 
SECTION 2. MAXIMUM NUMBER OF SHARES.
 
(a) The maximum number of shares of Stock which may be issued pursuant to Awards
under this Plan, and the maximum number of shares for which ISOs may be granted
under this Plan, shall be 120,000,000 shares, subject to adjustment as provided
in Section 10. Of such shares, no more than 1,500,000 shares of Restricted Stock
may be granted under this Plan, subject to adjustment as provided in Section 10.
For this purpose:
 
(i) The number of shares underlying an Award shall be counted against this Plan
maximum (“used”) at the time of grant.
 
(ii) When an Award is payable in cash only, the number of shares of Stock on
which the amount of such cash is based shall be deemed used at the time of
grant.
 
(iii) Shares which underlie Awards that (in whole or part) expire, terminate,
are forfeited, or otherwise become non-payable, and shares which are recaptured
by the Company in connection with a forfeiture, may be re-used in new grants to
the extent of such expiration, termination, forfeiture, non-payability, or
recapture.
 
(iv) For all purposes of this Section 2, shares underlying two or more
alternative Awards shall be treated as underlying only a single Award, with no
multiple counting of shares. Accordingly: shares underlying alternative Awards
shall be used only once at the time of grant; and, if one such Award is
exercised or (in the case of Restricted Stock) vests, no re-usage of shares
shall result from the termination of the unexercised or unvested alternative
Awards.
 
(b) Notwithstanding any other provisions of this Plan: (i) the maximum number of
shares underlying Awards (other than Restricted Stock) that may be granted to
any Eligible Person during any calendar year shall be 1,500,000, subject to
adjustment as provided in Section 10; and (ii) the maximum number of shares of
Restricted Stock that may be granted to any Eligible Person during any calendar
year shall be 375,000, subject to adjustment as provided in Section 10.
 
(c) In its discretion, the Company may issue treasury shares or authorized but
unissued shares, but shall issue treasury shares to the extent required by the
Committee or applicable law. Shares of Stock may be represented by certificates
or may be issued in uncertificated form, as determined by the Company from time
to time. 
 
SECTION 3. ELIGIBILITY.
 
Officers and management employees of the Company, Subsidiaries, or Affiliates
shall be eligible to receive Awards under this Plan. A director of the Company,
a Subsidiary, or an Affiliate shall be eligible only if he or she also is an
officer or management employee of at least one such entity. Notwithstanding the
foregoing, persons employed only by Affiliates shall not be eligible to receive
ISOs.
 

1

--------------------------------------------------------------------------------



SECTION 4. GENERAL PROVISIONS RELATING TO AWARDS.
 
(a) Subject to the limitations in this Plan, the Committee may cause the Company
to grant Awards to such Eligible Persons, at such times, of such types, in such
amounts, for such periods, becoming exercisable or otherwise vesting at such
times, with such features, with such option prices, purchase prices or base
prices, and subject to such other terms, conditions, and restrictions as the
Committee deems appropriate. Each Award shall be evidenced by a written Award
Document, which (as determined by the Committee) may be a formal agreement
between the Company and the Recipient or a communication by the Company to the
Recipient. The Award Document may be written and transmitted on paper,
electronically, or using any other medium selected by the Committee, and may be
set forth in a single document or in several documents. In granting an Award,
the Committee may take into account any factor it deems appropriate and
consistent with the purposes of this Plan. Awards may be granted as additional
compensation, or in lieu of other compensation. The payment or issuance of any
cash or shares of Stock to a Recipient, and the vesting or delivery of any
shares of Restricted Stock, may be deferred to a later date if and as provided
in the Award Document. Deferrals may be for such periods and upon such terms and
conditions (including the provision of interest equivalents, dividends or
dividend equivalents, or other return) as the Committee may determine.
 
(b) Except as otherwise provided in this Plan, one or more Awards may be granted
separately or as alternatives to each other. If Awards are alternatives to each
other:
 
(i) the exercise of all or part of one automatically shall cause an immediate
equal and corresponding termination of the other;
 
(ii) if one of the alternative Awards is Restricted Stock, the vesting of all or
part of such Stock shall cause an immediate equal and corresponding termination
of the other Award; and
 
(iii) unless the Award Document or the Committee expressly permit otherwise,
alternative Awards which are transferable may be transferred only as a unit, and
alternative Awards which are exercisable must be exercisable by the same person
or persons.
 
(c) Award Documents may contain any provision approved by the Committee relating
to the period for exercise or vesting after termination of employment, and
relating to the circumstances under which a termination is deemed to occur.
Except to the extent otherwise expressly provided in the Award Document or
determined by the Committee, termination of employment includes the separation
of a Recipient, directly or through the separation of his or her Employer, from
the group of companies comprised of the Company and its Subsidiaries and
Affiliates for any reason, including: (i) separation of the Recipient by reason
of death, permanent or indefinite disability, retirement, resignation,
dismissal, permanent or indefinite layoff, or other event having a similar
effect; and (ii) separation of the Employer by any method which results in the
Employer ceasing to be a Subsidiary or an Affiliate.
 
(d) Award Documents may, in the discretion of the Committee, contain a provision
permitting a Recipient to designate the person who may exercise an Award after
the Recipient's death, either by will or by appropriate notice to the Company.
The Committee may impose such conditions and limitations on such designations as
it deems appropriate.
 
(e) A Recipient shall have none of the rights of a shareholder with respect to
shares of Stock which underlie his or her Award until shares are issued in his
or her name.
 
(f) Except as otherwise provided in an Award Document pursuant to this Section,
Awards shall not be transferable other than by will or the laws of descent and
distribution, and shall be exercisable during the Recipient's lifetime only by
the Recipient or his or her guardian or legal representative. However, except in
the case of ISOs and Awards which are alternatives to ISOs, the Committee may
expressly provide in any Award Document that the Award is transferable.
Transferability (if permitted) may be subject to such conditions and limitations
as the Committee deems appropriate.
 
(g) Notwithstanding Section 15(a), in its discretion the Committee may provide
in any Award Document for the acceleration of vesting or the termination of any
condition, restriction, or forfeiture provision upon the happening of any
specified event (including, for example, an event which results in an
Acceleration Date).
 

2

--------------------------------------------------------------------------------



(h) Subject to Section 15(a) in the case of ISOs, and subject to any express
limitations contained in the applicable Award Document: (i) the Committee may
accelerate vesting or waive or terminate any condition, restriction, or
forfeiture provision of any Award at any time and for any reason; and (ii) the
Committee may amend an Award Document after grant at any time and for any reason
so long as such amendment is not inconsistent with this Plan.
 
(i) No exercisable Award by its terms shall be exercisable after the expiration
of ten years from the date it is granted.
 
SECTION 5. OPTIONS AND SARS.
 
(a) Except as provided in Section 10, the option price per share of Options or
the base price of SARs shall not be less than Fair Market Value per share of
Stock on the Options' or the SARs' grant date, except that SARs which are
alternatives to Options but which are granted at a later time may have a base
price equal to the option price even though the base price is less than Fair
Market Value on the date the SARs are granted.
 
(b) The grant of Options and their related Award Document must identify the
Options either as ISOs or as NQSOs.
 
(c) If Options, SARs, and/or Limited Rights are granted as alternatives to each
other, the option prices and the base prices (as applicable) shall be equal and
the expiration dates shall be the same.
 
(d) In the case of SARs, the Award Document may specify the form of payment or
may provide that the form is to be determined at a later date, and may require
the satisfaction of any rules or conditions in connection with receiving payment
in any particular form.
 
(e) Notwithstanding any other provision of Sections 4 or 5: (i) no Options or
SARs shall be granted in exchange for so-called “underwater” Options or SARs
(which have option or base prices in excess of the then-current Fair Market
Value per share of Stock), nor shall underwater Options or SARs be amended to
reduce their option or base price; and, (ii) no Options or SARs shall contain a
so-called “reload” feature under which additional Options or SARs are granted
automatically to Recipients upon exercise of the original Options or SARs.
 
SECTION 6. LIMITED RIGHTS.
 
(a) The Committee shall have authority to grant a special type of stock
appreciation rights (“Limited Rights”) to any Recipient of any Options or SARs
granted under this Plan (the “Related Award”). Limited Rights are stock
appreciation rights which are exercisable only after the occurrence of one or
more extraordinary events specified by the Committee; such events may include,
for example, the events which result in an Acceleration Date. Limited Rights
shall not be granted separately, but shall be granted only as alternatives to
their Related Award. Limited Rights may be granted either at the time of grant
of the Related Award or at any time thereafter during its term. Limited Rights
shall be exercisable or payable at such times, payable in such amounts, and
subject to such other terms, conditions, and restrictions as the Committee deems
appropriate.
 
(b) The Committee shall place on any Limited Rights for which the Related Awards
are ISOs such restrictions as may be required by the Code at the time of grant,
and shall amend this Plan accordingly to the extent required by the Code.
 
SECTION 7. RESTRICTED STOCK.
 
(a) “Restricted Stock” means Stock issued to a Recipient which is
nontransferable and is subject to forfeiture upon the happening of such events
or conditions, or upon the failure to satisfy such requirements or conditions,
as the Committee specifies in the Award Document or otherwise. Stock issued upon
the exercise of Options or SARs is not “Restricted Stock” for purposes of this
Plan, even if subject to post-issuance transfer restrictions or forfeiture
conditions. When Restricted Stock vests, it ceases to be “Restricted Stock” for
purposes of this Plan.
 

3

--------------------------------------------------------------------------------



(b) The certificate representing shares of Restricted Stock issued in the name
of a Recipient may be held by the Company and/or may have a legend placed upon
it to the effect that the shares represented by it are subject to, and may not
be transferred except in accordance with, this Plan and the related Award
Document. Cash dividends relating to shares of Restricted Stock may be paid to
the Recipient or held by the Company for the Recipient’s benefit, and if held
may be made subject to the transfer restrictions, forfeiture risks, and vesting
conditions of the Restricted Stock, as the Committee may provide in the Award
Document or otherwise; if dividends are held by the Company, the Committee may
require that the Company provide for interest equivalents or other return on any
cash dividends at such rate(s) and time(s) as the Committee provides in the
Award Document or otherwise. Any Stock or other securities issuable in respect
of Restricted Stock pursuant to an event specified in Section 10(a) of this Plan
shall be subject to the Award Document related to such Restricted Stock and all
of the transfer restrictions, forfeiture risks, and vesting conditions
pertaining thereto.
 
(c) If Restricted Stock is issued to a Covered Employee, whether alone or in
addition to other Awards granted under this Plan, then the vesting of such
Restricted Stock shall be subject to the achievement of one or more objective
goals (“Performance Goals”). These Performance Goals: (i) shall be established
by the Committee in order to satisfy the “performance-based compensation”
exception to the deduction limit under Section 162(m) of the Code and (ii) shall
be based upon one or more of the following criteria, which may be Company-wide
or specific to an Affiliate, division, product, and/or geographic area: sales,
pretax income, earnings per share, return on equity, return on capital employed,
cash flow, market share, stock price, total shareholder return, costs,
productivity and economic value added.
 
SECTION 8. STOCK ISSUANCE, PAYMENT, AND WITHHOLDING.
 
(a) The Recipient of Options may pay the option price in cash, Stock (including
shares of previously-owned Stock or Stock issuable in connection with the Award,
but not including shares of Restricted Stock), or other property, to the extent
permitted or required by the Award Document or the Committee from time to time.
 
(b) Except to the extent prohibited by applicable law, the Committee or the
Company may take any necessary or appropriate steps in order to facilitate the
payment of an option price. The Committee may permit deemed or constructive
transfers of shares in lieu of actual transfer and physical delivery of
certificates. The Committee may require satisfaction of any rules or conditions
in connection with paying the option price at any particular time or in any
particular form.
 
(c) If shares used to pay the option price of Options are subject to any
transfer or other restrictions, an equal number of the shares of Stock purchased
shall be made subject to such prior restrictions in addition to any further
restrictions imposed on such purchased shares by the terms of the Award Document
or Plan.
 
(d) After the obligation arises to collect and pay Required Withholding Taxes,
the Recipient shall reimburse the Company or Employer (as required by the
Committee or Company) for the amount of such Required Withholding Taxes in cash,
unless the Award Document or the Committee permits or requires payment in
another form. In the discretion of the Committee or its delegate and at the
Recipient's request, the Committee or its delegate may cause the Company or
Employer to pay to the appropriate taxing authority withholding taxes in excess
of Required Withholding Taxes on behalf of a Recipient, which shall be
reimbursed by the Recipient in any manner determined by the Company or the
Committee from time to time. In the Award Document or otherwise, the Committee
may allow a Recipient to reimburse the Company or Employer for payment of
withholding taxes with shares of Stock or other property. The Committee may
require the satisfaction of any rules or conditions in connection with any
non-cash payment of withholding taxes.
 
(e) If provided in the Award Document relating to an ISO, the Committee may (i)
cause the Company to hold the shares of Stock issued in the Recipient's name
upon exercise, or (ii) prohibit the transfer by a Recipient of such shares into
the name of a nominee and require the placement of a legend on certificates for
such shares reflecting such prohibition.
 
SECTION 9. FORFEITURES.
 
In its discretion, the Committee may adopt and amend any policies, and may
include in any Award Document any provisions, relating to forfeitures. Such
forfeiture provisions may include, for example, prohibitions on competing with
the Company and its Subsidiaries and Affiliates and on engaging in other
detrimental conduct.
 

4

--------------------------------------------------------------------------------



Forfeiture provisions for one Award type may differ from those for another type,
and also may differ among Awards of the same type granted at different times or
to Recipients in different circumstances. As used in this Plan, a “forfeiture”
of an Award includes the recapture of Stock issued or other economic benefits
derived from an Award, as well as the forfeiture of an Award itself; however,
the Committee may define the term more narrowly for specific Award Documents.
 
SECTION 10. ADJUSTMENTS AND ACQUISITIONS.
 
(a) Subject to Section 10(c), in the event that the Committee shall determine
that, as a result of any dividend or other distribution (whether in the form of
cash, Stock, other securities, or other property), stock split, reverse stock
split, recapitalization, reorganization, merger, consolidation, split-up,
split-off, spin-off, combination, repurchase, or exchange of Stock or other
securities of the Company, issuance of warrants or other rights to purchase
Stock or other securities of the Company, or any other similar corporate
transaction, change, or event, an adjustment is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under outstanding Awards or under the Plan (an “Adjustment
Event”), then the Committee shall, in such manner as it may deem equitable,
adjust any or all of:
 
(i) the number and types of shares of Stock (or other securities or property)
subject to outstanding Awards;
 
(ii) the limitations on grants of Awards, ISOs, and Restricted Stock set forth
in Section 2(a) of this Plan, and the limitations on grants to any Eligible
Person during any calendar year set forth in Sections 2(b)(i) and 2(b)(ii) of
this Plan (collectively the “Share Limitations”); and
 
(iii) the option price, base price, or other similar price with respect to any
Award.
 
Alternatively to (i) and (iii), if there is an Adjustment Event and the
Committee deems it appropriate, it may provide for cash payments to holders of
outstanding Awards.
 
(b) Subject to Section 10(c), in the event of an acquisition by the Company by
means of a merger, consolidation, acquisition of property or stock,
reorganization or otherwise, the Committee shall be authorized:
 
(i) to cause the Company to issue Awards or assume stock options, stock
appreciation rights, or restricted stock issued by the acquired company, whether
or not in a transaction to which Section 424(a) of the Code applies, by means of
issuance of new Awards in substitution for, or an assumption of, previously
issued options, rights, or restricted stock, but only if and to the extent that
such issuance or assumption is consistent with the other provisions of this Plan
and any applicable law, and/or
 
(ii) to increase the Share Limitations to reflect such issuance or assumption.
 
(c) The Committee shall not make an adjustment under Section 10(a), issue Awards
or assume options, rights, or restricted stock under Section 10(b)(i), or
increase the Share Limitations under Section 10(b)(ii),
 
(i) to the extent such action would affect ISOs or the Share Limitation relating
to ISOs and would require shareholder approval under Section 422 of the Code, or
 
(ii) to the extent such action would affect the Share Limitation set forth in
Section 2(b) of this Plan and would require shareholder approval in order to
qualify such Awards, such assumed options, rights, or restricted stock, or
Awards granted thereafter as performance-based compensation under Section 162(m)
of the Code,
 
unless such action(s) by the Committee are made subject to shareholder approval
and are so approved by the shareholders.
 
(d) In the event that the Board approves any merger or consolidation of the
Company with or into any other corporation or business entity as a result of
which the Company shall not be the surviving corporation, with respect to each
Award, either (i) the Committee shall, in such manner as it may deem equitable,
cause such Award to vest prior to the effective date of such merger or
consolidation or (ii) the Committee or the Board shall approve
 

5

--------------------------------------------------------------------------------



arrangements to substitute an award issued by the surviving corporation for such
Award on terms and conditions deemed equitable by the Committee or the Board.
 
SECTION 11. ACCELERATION AND VESTING.
 
(a) An “Acceleration Date” occurs when any of the following events occur:
 
(i) any Person (as defined herein) becomes the beneficial owner directly or
indirectly (within the meaning of Rule 13d-3 under the Act) of more than 30% of
the Company's then outstanding voting securities (measured on the basis of
voting power);
 
(ii) the shareholders of the Company approve a definitive agreement of merger or
consolidation with any other corporation or business entity, other than a merger
or consolidation that would result in the voting securities of the Company
outstanding immediately prior to the consummation of the merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50% of the combined
voting power of the voting securities of the surviving entity of such merger or
consolidation outstanding immediately after such merger or consolidation;
 
(iii) Continuing Directors cease to constitute at least a majority of the
directors of the Company; or
 
(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company's assets.
 
An Acceleration Date as described in (i) above shall not occur as a result of
the ownership of voting securities by (A) the Company or any of its
Subsidiaries, (B) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Subsidiaries or (C) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of Stock. Securities held
by an underwriter pursuant to an offering of such securities for a period not to
exceed 40 days shall be deemed to be outstanding but shall not be deemed to be
beneficially owned by such underwriter for purposes of clause (i) above.
 
For purposes of this Section 11(a), (X) “Affiliate” and “Associate” shall have
the respective meanings ascribed to such terms in Rule 12b-2 under the Act; (Y)
“Continuing Directors” shall mean any directors of the Company who either (i)
were directors of the Company on the date of adoption of the Plan, or (ii)
became directors of the Company subsequent to such date and whose election or
nomination for election by the shareholders of the Company was duly approved,
either by a specific vote or by approval of the proxy statement issued by the
Company in which such individuals were named as nominees for director of the
Company, by a majority of the Continuing Directors who were at the time of
election or nomination directors of the Company; and (Z) “Person” shall mean any
individual, firm, corporation, partnership or other entity and shall include the
Affiliates and Associates of such Person.
 
(b) If an Acceleration Date occurs while Awards remain outstanding under this
Plan, then all Awards shall vest. This Section shall apply to ISOs
notwithstanding Section 15(a).
 
(c) When Awards (other than Restricted Stock) “vest,” they become fully
exercisable. Vesting does not mean that such an Award becomes non-forfeitable,
except to the extent provided in the Award Document or otherwise by the
Committee pursuant to Sections 4(g) or 4(h) above. When shares of Restricted
Stock “vest,” they become non-forfeitable (except for any forfeiture conditions
which this Plan or the Award Document expressly provides shall survive vesting)
and freely transferable (except for any legal restrictions imposed on transfers
by the Securities Act of 1933, as amended, or other applicable securities laws).
 
SECTION 12. ADMINISTRATION.
 
(a) This Plan shall be administered by the Compensation Committee of the Board,
or another committee appointed by the Board from time to time, consisting solely
of three or more members of the Board, each of whom at all times shall be an
independent director in accordance with the Company’s Corporate Governance
Guidelines
 

6

--------------------------------------------------------------------------------



and none of whom shall be an officer or employee of the Company or any of its
Subsidiaries at the time of service. Committee members shall not be eligible for
selection to receive Awards under this Plan.
 
(b) During any time when one or more Committee members may not be qualified to
serve under Rule 16b-3, under Section 162(m) of the Code, or under any other
rule or law which contains special qualifications for Committee members in order
to avoid a penalty or to obtain a benefit, the Committee may form a
sub-Committee from among its qualifying members. The sub-Committee may act, in
lieu of the full Committee, with respect to all or any category of Awards
granted or to be granted to all or any group of Recipients, and may take other
actions deemed appropriate and convenient to prevent, control, minimize, or
eliminate any penalties, loss of benefits, or other adverse effects of such
potential disqualification. Any such sub-Committee shall have the full authority
of the full Committee under this Plan, except to the extent the full Committee
limits the sub-Committee’s powers.
 
(c) At the Committee’s request or on its own motion, the Board may ratify or
approve grants, or any terms of any grants, made by the Committee during any
time that any member of the Committee may not be qualified to approve such
grants or terms under Rule 16b-3 or any other rule or law.
 
(d) A majority of the members of the Committee shall constitute a quorum. The
acts of a majority of the members present at any meeting at which a quorum is
present, or acts approved in writing by all of the members of the Committee,
shall be the acts of the Committee. The Committee may meet in person, by
telephone or television conference, or in any other manner (unless prohibited by
applicable law). From time to time the Committee may adopt, amend, and rescind
such rules and regulations for carrying out this Plan and implementing Award
Documents, and the Committee may take such action in the administration of this
Plan, as it deems proper. The interpretation of any provisions of this Plan by
the Committee shall be final and conclusive unless otherwise determined by the
Board.
 
(e) To the extent the Committee deems it convenient and appropriate, the
Committee may delegate such of its powers and duties, including (among other
things) its power to grant Awards, to one or more officers of the Company. Any
such delegation shall be subject to such limitations and conditions as the
Committee deems appropriate. However, notwithstanding the foregoing: (i) the
power to grant Awards may not be delegated to an officer who is not also a
director of the Company except in conformity with applicable Delaware law; and,
(ii) no officer may grant Awards to him- or herself or to his or her superiors
unless such grants are ratified by the Committee or the Board.
 
SECTION 13. AMENDMENT, TERMINATION, SHAREHOLDER APPROVAL.
 
(a) The Board may amend or terminate this Plan at any time, except that without
the approval of the Company’s shareholders, no amendment or other action by the
Board or the Committee shall (i) increase the maximum number of shares issuable,
or the maximum number of shares for which ISOs or Restricted Stock may be
granted, under this Plan, (ii) change the class of persons eligible to receive
ISOs or materially expand the class of persons eligible to receive Awards, (iii)
change the annual limit on Awards which may be granted to an Eligible Person
provided in Section 2(b), (iv) result in a repricing of any options granted, (v)
otherwise cause a material revision to the terms of this Plan as provided by
applicable New York Stock Exchange requirements or (vi) change the provisions of
this Section 13(a).
 
(b) The Committee may amend this Plan from time to time to the extent necessary
to (i) comply with Rule 16b-3 and, to the extent it deems appropriate, (ii)
prevent benefits under this Plan from constituting “applicable employee
remuneration” within the meaning of Section 162(m) of the Code.
 
(c) No Awards may be granted under this Plan after April 21, 2008.
 
(d) The approval by shareholders shall consist of the approving vote of the
holders of a majority of the outstanding shares of Stock present (in person or
by proxy) and voted (for or against) at a meeting of the shareholders at which a
quorum is present, unless a greater vote is required by the Company’s charter or
by-laws, by the Board, by the Company’s principal stock exchange, or by
applicable law (including Delaware law, Rule 16b-3, or Section 162(m) of the
Code).
 

7

--------------------------------------------------------------------------------



SECTION 14. DEFINITIONS.
 
(a) “Acceleration Date” has the meaning given in Section 11(a).
 
(b) “Act” means the Securities Exchange Act of 1934, as amended from time to
time.
 
(c) “Adjustment Event” has the meaning given in Section 10(a).
 
(d) “Affliate” means any entity in which the Company has a substantial direct or
indirect equity interest (other than a Subsidiary), but only if expressly so
designated by the Committee from time to time. Without limiting the generality
of the foregoing, the term “Affiliate” shall not include any beer wholesaler or
distributor in which Anheuser-Busch Investment Capital Corporation or other
Subsidiary invests, unless the Committee expressly determines otherwise; the
committee may also revoke or reinstate any such designation from time-to-time.
 
(e) “Award” means a grant of ISOs, NQSOs, SARs, Limited Rights, or Restricted
Stock.
 
(f) “Award Document” means the written agreement or other document referred to
in Section 4(a) evidencing an Award.
 
(g) “Board” means the Board of Directors of the Company.
 
(h) Options “cease to qualify as ISOs” when they fail or cease to qualify for
the exclusion from income provided in Section 421 (or any successor provision)
of the Code.
 
(i) “Code” means the U.S. Internal Revenue Code as in effect from time to time.
 
(j) “Committee” means the committee of the Board described in Section 12 hereof
and any sub-committee established by such committee pursuant to Section 12(b).
 
(k) “Company” means Anheuser-Busch Companies, Inc. and its successors.
 
(l) “Covered Employee” is an employee who is, or who is anticipated to become,
between the time of grant and payment of the award, a “covered employee,” as
such term is defined in Section 162 (m) of the Code (or any successor section
thereof).
 
(m) “Eligible Person” means a person who is eligible to receive an Award under
Section 3 of this Plan.
 
(n) “Employer” means the Company, the Subsidiary, or the Affiliate which employs
the Recipient.
 
(o) “Fair Market Value” of Stock on a given valuation date means (i) for
purposes of determining the option price per share of Options or the base price
of SARs, the price per share at which the Stock was last sold as reported on the
New York Stock Exchange Composite Tape as of such valuation date or (ii) for any
other purpose, the average of the highest and lowest selling prices per share of
Stock as reported on the New York Stock Exchange Composite Tape as of such
valuation date. If the applicable sales price per share of Stock is not reported
on the New York Stock Exchange Composite Tape, then such sales price shall be as
reported on the principal exchange market or quotation system for the Stock. In
the event that no sale of Stock occurs on such valuation date, (i) for purposes
of determining the option price per share of Options or the base price of SARs,
if there were sales reported within a reasonable period before such valuation
date, the price per share at which the Stock was last sold on the nearest date
on which sales occurred before such valuation date shall be used and (ii) for
any other purpose, if there were sales reported within a reasonable period both
before and after such valuation date, the weighted average of the means between
the highest and lowest selling prices on the nearest date before and the nearest
date after such valuation date shall be used, with the average to be weighted
inversely by the respective numbers of trading days between the selling dates
and such valuation date. If the determination of value set forth in this Section
14(o) cannot be made for whatever reason, then the value per share shall be
determined by the Committee in a manner consistent with Section 409A of the Code
and, with respect to ISOs, Section 422 of the Code, and authoritative official
guidance under such sections.

8

--------------------------------------------------------------------------------



(p) “Forfeiture” has the meaning given in Section 9.
 
(q) “ISO” or “Incentive Stock Option” means an option to purchase one share of
Stock for a specified option price which is designated by the Committee as an
“Incentive Stock Option” and which qualifies as an “incentive stock option”
under Section 422 (or any successor provision) of the Code.
 
(r) “Limited Right” has the meaning given in Section 6.
 
(s) “NQSO” or “Non-Qualified Stock Option” means an option to purchase one share
of Stock for a specified option price which is designated by the Committee as a
“Non-Qualified Stock Option,” or which is designated by the Committee as an ISO
but which ceases to qualify as an ISO.
 
(t)  “Option” means an ISO or an NQSO.
 
(u) “Optionee” means a person to whom Options are granted pursuant to this Plan.
 
(v) “Performance Goals” has the meaning given to that term in Section 7(c).
 
(w) “Plan” means the Anheuser-Busch Companies, Inc. 1998 Incentive Stock Plan,
as amended from time to time.
 
(x) “Recipient” means an Eligible Person to whom an Award is granted pursuant to
this Plan.
 
(y) “Reporting Person,” as of a given date, means a Recipient who would be
required to report a purchase or sale of Stock occurring on such date to the
Securities and Exchange Commission pursuant to Section 16(a) of the Act and the
rules and regulations thereunder.
 
(z) “Restricted Stock” has the meaning given in Section 7.
 
(aa) “Rule 16b-3” means Rule 16b-3 (as amended from time to time) promulgated by
the Securities and Exchange Commission under the Act, and any successor thereto.
 
(bb) “Share Limitations” has the meaning given in Section 10(a).
 
(cc) “SAR” means a stock appreciation right, which is a right to receive cash,
Stock, or other property having a value on the date the SAR is exercised equal
to (i) the excess of the Fair Market Value of one share of Stock on the exercise
date over (ii) the base price of the SAR. The term “SAR” does not include a
Limited Right.
 
(dd) “Stock” means shares of the common stock of the Company, par value $1.00
per share, or such other class or kind of shares or other securities as may be
applicable under Section 10.
 
(ee) “Subsidiary” means a “subsidiary corporation” of the Company as defined in
Section 424(f) (or any successor provision) of the Code, other than corporations
expressly excluded by the Committee from time-to-time.
 
(ff) “Vest” has the meaning given in Section 11(c).
 
(gg) “Required Withholding Taxes” means, in connection with the exercise of or
other taxable event relating to an Award, the total amount of Federal and state
income taxes, social security taxes, and other taxes which the Employer of the
Recipient is required to withhold.
 
SECTION 15. MISCELLANEOUS.
 
(a) Each provision of this Plan and the Award Documents relating to ISOs shall
be construed so that all ISOs shall be “incentive stock options” as defined in
Section 422 of the Code or any statutory provision that may replace Section 422,
and any provisions thereof which cannot be so construed shall be disregarded,
subject however to Sections 4(g) and 11(b) and provided that Award Documents are
permitted to have provisions which cause Options which qualify as ISOs at the
time of grant to cease to qualify as ISOs at a later time or upon the happening
of a later event. No discretion granted or allowed to the Committee under this
Plan shall apply to ISOs

9

--------------------------------------------------------------------------------



after their grant except (i) to the extent the related Award Document shall so
provide or (ii) to the extent that the application of such discretion would not
cause such ISOs to cease to qualify as ISOs. Notwithstanding the foregoing,
nothing shall prohibit an amendment to or action regarding outstanding ISOs
which would cause them to cease to qualify as ISOs, so long as the Company and
the Recipient shall consent to such amendment or action.
 
(b) Without amending this Plan, Awards may be granted to Eligible Persons who
are foreign nationals or who are employed outside the United States or both, on
such terms and conditions different from those specified in this Plan as may, in
the judgment of the Committee, be necessary or desirable to further the purposes
of this Plan. Such different terms and conditions may be reflected in Addenda to
this Plan. However, no such different terms or conditions shall be employed if
such terms or conditions constitute, or in effect result in, an increase in the
aggregate number of shares which may be issued under this Plan or a change in
the definition of Eligible Person.
 
(c) Notwithstanding any other provision in this Plan, the Committee shall not
act with respect to any Reporting Person in a manner which would result in a
forfeiture under Section 16(b) of the Act of some or all of the economic
benefits relating to his or her Awards, without in each case the written consent
of such Reporting Person.
 
(d) Nothing in this Plan or any Award Document shall confer on any person any
expectation to continue in the employ of his or her Employer, or shall interfere
in any manner with the absolute right of the Employer to change or terminate
such person’s employment at any time for any reason or for no reason.
 


10


 